Fellows, J.
(after stating the facts.) It is insisted by the defendants that the findings of fact above quoted are against the clear weight of the evidence. Unless defendants are correct in this contention we cannot consider the questions ably discussed by counsel in their brief. If the stock in question was deposited in escrow with the securities commission by the defendants themselves or through their attorney and the receipt therefor was turned over to the plaintiff with an agreement between all the parties that he should hold it, together with the balance of the stock, as trustee until the notes were paid, defendants cannot com plain because they did not receive the stock before such payment. Nor was it a violation of the “Blue Sky law” for each owner to sell his stock when not made in the course of continued and successive transactions of a similar nature. Section 11954, 3 Comp. Laws 1915.
This court may only review the question of whether the findings of fact of the trial judge are against the clear weight of the evidence. Section 15, chap. 18, Act No. 314, Pub. Acts 1915 (3 Comp. Laws 1915, § 12587). A careful reading of this record containing the evidence taken upon the trial satisfies us that not only are the findings not against the clear weight of the evidence but that they are sustained by the clear preponderance of the proofs. Plaintiff and several of the minority stockholders present at the meeting sustain his version of what occurred. Three of the defendants give testimony contradictory in some particulars. Defendants’ attorney, who was present at the meeting *139of May. 16, 1917, was not called as a witness, nor was defendant Schuh, who left Grand Rapids on a business trip shortly- before the trial, and who at one time was the manager of the company. It would profit no one to set out in detail the testimony in the record. Suffice to say that the testimony given by plaintiff and in his behalf preponderates that given by the defendants and supports the findings.
The findings support the judgment, which is affirmed.
Bird, C. J., and Ostrander, Moore, Steere, Brooke, Stone, and Kuhn, JJ., concurred.